*435OPINION OP THE COURT.
This application for a writ of habeas corpus made by Attorney José de Guzmán Benitez on behalf of José de Thomas, is not comprised, as alleged, in the second subdivision of section 483 of the Code of Criminal Procedure, because neither the verdict of the jury which declared Thomas guilty as an accomplice of the crime of voluntary homicide, after having been charged as principal in the crime of murder in the first degree, nor the decision of the Humacao Judge denying the admission of Thomas to .bail, are acts which, even though considered together, would authorize the admission of Thomas-to bail, under an imperative provision of the law, in view of the provisions of section 374, subdivision 2, of the said Code; and, on the other hand, an appeal having been taken from the decision rendered by the Humacao Judge, this Supreme Court, after examining the cause, has sufficient jurisdiction to admit Thomas to bail, if it should deem it proper, without the necessity, therefore, of resorting to the extraordinary remedy of habeas corpus.
The petitioner, José de Thomas, will not therefore be discharged from custody as prayed, and it is ordered that he be returned to the warden of the Humacao jail, under whose custody he was.
Chief Justice Quiñones, and Justices Hernández, Mac-Leary and Wolf concurred.
Mr. Justice Pigueras did not take part in the decision of this case.